DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Response to Applicant’s Amendment filed 10/08/2019.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Kerrie A. Laba (RN 42,777) on February 18, 2021. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
The application has been amended as follows:

1.	(Currently Amended) A data request workflow system comprising: 
a plurality of vehicle sub-systems that generate vehicle operational data;
a data processing system that receives the vehicle operational data; 
a data acquisition system mounted within a vehicle to collect the vehicle operational data, and wherein the data acquisition system comprises a computer system that is mounted within a vehicle; 
; 
a data delivery request that comprises a data request for a set of the vehicle operational data, and wherein the data processing system, per the at least one set of predefined data editing rules, automatically filters out vehicle operational data that is not relevant to the data request to provide a converted data file or data stream to be transmitted to a data user that submitted the data delivery request; and 
wherein the data processing system includes a control module comprising one or more computing devices either locally hosted or hosted in a cloud, and which includes at least one processor, a memory portion to store the predefined data editing rules, one or more input device interfaces to receive the vehicle operational data and the data delivery request, and one or more output devices interfaces to communicate the converted data file or data stream to the data user.

2.	(Cancelled) 

3.	(Previously Presented) The data request workflow system according to claim 1 wherein the vehicle operational data includes at least a date of operation, and wherein the data processing system, upon receipt of vehicle operational data, automatically edits all date of operation information that is linked to the vehicle operational data per the data editing rules.


5. (Previously Presented) The data request workflow system according to claim 1 wherein the vehicle operational data includes one or more of the following: time of operation, location at departure, location at arrival, and/or a vehicle identification number.

6. 	(Previously Presented) The data request workflow system according to claim 5 wherein the data processing system, upon receipt of vehicle operational data, automatically edits all data that is related to at least one of the time of operation, location at departure, location at arrival, and the vehicle identification number per the data editing rules.

7.	(Previously Presented) The data request workflow system according to claim 1 wherein the vehicle comprises an aircraft and the vehicle driver is a pilot, and wherein the computer system comprises an avionics computer system that is mounted within the aircraft.

8. (Original) The data request workflow system according to claim 7 wherein airline personnel define the predefined editing rules.



10. -- 11.	(Cancelled) 

12.  (Currently Amended)   A method for processing a data request in a workflow system comprising: 
providing vehicle operational data from a plurality of vehicle sub-systems; 
obtaining predefined data editing rules for the vehicle operational data; 
providing a data processing system that receives the vehicle operational data and the predefined data editing rules; 
providing a data acquisition system mounted within a vehicle to collect the vehicle operational data, and wherein the data acquisition system comprises a computer system that is mounted within a vehicle; 
wherein the data processing system automatically applies the at least one set of predefined data editing rules to automatically edit vehicle operational data such that the vehicle operational data cannot be linked to a specific vehicle driver[[.]]; 
providing a data delivery request that comprises a data request for a set of the vehicle operational data, and wherein the data processing system, per the data editing rules, automatically filters out unnecessary or unrequested data, and automatically filters out vehicle operational data that is not relevant to the data request to provide a converted data file or data stream to be transmitted to a data user that submitted the data delivery request; and 
transmitting the converted data file or data stream to a data user that submitted the data delivery request in a desired format defined by the data user in the data delivery request.

13. (Cancelled) 

14.	(Previously Presented) The method according to claim 12 wherein the vehicle operational data includes at least a date of operation, and wherein the data processing system, upon receipt of vehicle operational data, automatically edits all date of operation information that is linked to the vehicle operational data per the data editing rules.

15.	(Original) The method according to claim 14 including editing all date of operation information by changing a date of operation to a predefined set date or by removing all dates of operation from the vehicle operational data.

16.	(Previously Presented) The method according to claim 14 wherein the vehicle operational data includes one or more of the following: time of operation, location at departure, location at arrival, and/or a vehicle identification number; and wherein the data processing system, upon receipt of vehicle operational data, automatically edits all data that is related to at least one of the time of operation, location at departure, location at arrival, and the vehicle identification number per the data editing rules.

17.	(Previously Presented) The method according to claim 12 wherein the vehicle is an aircraft and the vehicle driver is a pilot, and wherein the computer system comprises an avionics computer system that is mounted within the aircraft, and wherein airline personnel define the predefined editing rules.

18.	(Original) The method according to claim 17 wherein the data processing system, upon receipt of flight data from the avionics computer system, automatically edits the flight data per the predefined editing rules such that flight data cannot be linked to specific flights.

19. -- 20.	(Cancelled) 

21.	(Previously Presented) A method for processing a data request in a workflow system comprising: 
providing vehicle operational data, wherein the vehicle operational data includes data from a plurality of vehicle sub-systems; 
obtaining predefined data editing rules for the vehicle operational data; 
providing a data processing system that receives the vehicle operational data and the predefined data editing rules; 
a data acquisition system mounted within a vehicle to collect the vehicle operational data, and wherein the data acquisition system comprises a computer system; and 

wherein the data processing system receives the vehicle operational data from the plurality of vehicle sub-systems, and wherein the data processing system automatically applies a first editing rule from the at least one set of predefined data editing rules to automatically edit the data such that the vehicle operational data cannot be linked to the specific vehicle driver or operator, and/or cannot be linked to a specific route or flight, and including 
generating a data delivery request via a user of at least one of the plurality of vehicle sub-systems, and wherein the data delivery request includes identification of the user and specific identification of desired data feed information for a subset of the vehicle operational data corresponding to the at least one of the plurality of vehicle sub-systems, and wherein the at least one set of predefined data editing rules includes editing the vehicle operational data to filter out data from vehicle sub-systems that is not part of the data delivery request subsequent to the first editing rule being applied, and 
generating a converted data output once the at least one set of predefined data editing rules have been applied such that the converted data output can be communicated to the user.

22.	(Previously Presented) The method according to claim 12, including communicating with the data acquisition system mounted within the vehicle that collects the data, and wherein the data includes at least a date of operation, and wherein the  data processing  system, upon receipt of the data, automatically executes the 

23.	(Previously Presented) The method according to claim 12, wherein the predefined data editing rules automatically flag any new data delivery requests not previously requested by the user and automatically submits any new flagged data delivery request to a data owner such that the data owner reviews the flagged data delivery request and approves the flagged data delivery request or proposes modifications or filters to the flagged data delivery request.  

24.  (Previously Presented) A data request workflow system comprising: 
 vehicle operational data, wherein the vehicle operational data includes data from a plurality of vehicle sub-systems; 
a data processing system that receives the vehicle operational data;  
a data acquisition system mounted within a vehicle to collect the vehicle operational data, and wherein the data acquisition system comprises a computer system; 
at least one set of predefined data editing rules, wherein the data processing system automatically applies the at least one set of predefined data editing rules to automatically edit vehicle operational data such that the vehicle operational data cannot be linked to a specific vehicle driver; and  

a data delivery request generated by a user of at least one of the plurality of vehicle sub-systems, and wherein the data delivery request includes identification of the user and specific identification of desired data feed information for a subset of the vehicle operational data corresponding to the at least one of the plurality of vehicle sub-systems, and wherein the at least one set of predefined data editing rules includes editing the vehicle operational data to filter out data from vehicle sub-systems that is not part of the data delivery request subsequent to the first editing rule being applied, and 
a converted data output that is generated once the at least one set of predefined data editing rules have been applied, and which is to be communicated to the user.

25. (Previously Presented) The data request workflow system of claim 1, wherein data collected by the data acquisition system includes at least a date of operation, and wherein the  data processing  system, upon receipt of the data, automatically executes the first editing rule and edits all date of operation information that is linked to the vehicle operational data per the data editing rules, and wherein the data processing  system automatically processes the data collected by the data acquisition 

26.	(Previously Presented) The data request workflow system of claim 1, wherein the predefined data editing rules automatically flag any new data delivery requests not previously requested by the user and automatically submits any new flagged data delivery request to a data owner such that the data owner reviews the flagged data delivery request and approves the flagged data delivery request or proposes modifications or filters to the flagged data delivery request.  

27.  (Previously Presented) The data request workflow system of claim 1, wherein the plurality of vehicle sub-systems includes an aircraft engine or propulsion system, a landing gear system, an environmental control system, a lubrication system, and/or a cooling system. 

28. (Previously Presented) The method according to claim 12, wherein the plurality of vehicle sub-systems includes an aircraft engine or propulsion system, a landing gear system, an environmental control system, a lubrication system, and/or a cooling system.

Allowable Subject Matter
Claims 1, 3-9, 12, 14-18 and 21-28 are allowed and are renumbered as 1-22.
The following is an examiner’s statement of reasons for allowance:  The closest prior arts McMillin et al (Pub. No. US2009/0150022) and Lahav et al (Pub. No. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163